Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to the communication filed on 03/30/2021. Currently claims 1-20 are pending in the application, with claims 10-15 withdrawn from consideration.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9 are rejected under 35 U.S.C.103 as being obvious over Buller et al. (US Patent Application Publication Number 2015/0367415 A1), hereafter, referred to as “Buller”, in view of Li et al. (US Patent Application Publication Number 2016/0114534 A1), hereafter, referred to as “Li”. 

Regarding claim 1, Buller teaches that the unused powder can be removed to permit retrieval of the three dimensional object without digging through the powder in a three dimensional printing process (para. [0379]). For example, Buller teaches that the unused powder can be suctioned out of the powder bed by one or more vacuum ports built adjacent to the powder bed (para. [0379]). Buller also teaches the use of vacuum source (equivalent to generator) in the removal of excess powder (para. [0148], [0158]), and use of tubes (equivalent to hose) in the powder removal mechanism (equivalent to a module) (para. [0271]). Buller further teaches the use of sensor, and especially the use of piezoelectric accelerometer as position sensor in the monitoring and operation of the powder bed (para. [0247]).  

Therefore, Buller teaches the concept of retrieving three dimensional parts from the build area by removing unfused build materials to locate the object built from the fused material in order to empty the build area after the printing process.  But Buller fails to explicitly 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Li, and combine the use of a material processing unit comprising a controller to obtain data and generate visual 

Regarding claim 2, Li teaches that the controller obtains data representing the contents of a build unit from either a memory on the build unit by teaching that the controlling device (element 13) includes an auxiliary application program containing modeling function having digital modeling and slicing data in the form of two-dimensional (2D) patterns or three-dimensional (3D) pattern data, and also creates solid models by using the digital modeling function in the modeling function module (element 1311) (para. [0023]). It would have been obvious to any ordinary artisan that the application programs would be supported by memory and interface devices.

 Regarding claim 3, Li teaches that the display device comprises a virtual reality system that uses visual representation within the build unit based on the height of support platform by teaching that the controlling device (element 13) displays the layer images of the  models on a 

Regarding claim 4, Li teaches that the controller generates a visual representation of the object (para. [0024]).  Li also teaches that Li also teaches that the controlling module, a printing module and a work platform modules are connected electronically through interfaces and adjusts the height of the lifting table based on instructions transmitted by the controlling device (para. [0021]). Therefore, based on both the teachings, it would have been obvious by any ordinary artisan that the generated objects would be within a predetermined distance from the top of the build unit. 

Regarding claim 5, Li teaches that the controller (element 13) obtains metadata relating to at least some objects by teaching that it uses the modeling function module and projecting function module to create the model object (para [0023]).  Additionally, Li also teaches that the controller generates a visual representation that highlights at least some of the objects shown in the visual representation based on the obtained object by showing it on a screen (para. [0024])


Regarding claims 6-7, Buller teaches the use of vacuum source (equivalent to generator) in the removal of excess powder (para. [0148], [0158]), and use of tubes (equivalent to hose) in 

Buller teaches the use of positioning sensor (accelerometer) in a powder removal mechanism, and also the use of flexible tubes as entrant points for the powders or debris.  Additionally Buller also teaches the use of display unit visualization to monitor the status of sensors (para. 0428]) in the three dimensional printing unit.  Therefore it would have been obvious to any ordinary artisan to place the accelerometer at the free end of the tube (entrance point), so that the display would help to place the suction point at a desired location based on the visual modeling of the part to remove the excess powder and debris.

Regarding claim 9, Buller, and Li together teach a powder removing module that allows to retrieve a desired article from the build are free of unwanted particles in combination with a material processing unit, comprising a controller and display.  Buller teaches that the unused powder can be removed to permit retrieval of the 3D object without digging through the powder in a three dimensional printing process (para. [0379]). For example, the unused powder can be suctioned out of the powder bed by one or more vacuum ports built adjacent to the powder bed (para. [0379]). Buller also teaches the use of vacuum source (equivalent to generator) in the removal of excess powder (para. [0148], [0158]). Buller teaches that the controller may control the powder removal system by controlling the level of pressure (e.g., vacuum or positive pressure) in the powder removal system (para. [0273]). The pressure level 

Claims 8, and 19 are rejected under 35 U.S.C.103 as being obvious Buller et al. (US Patent Application Publication Number 2015/0367415 A1), in view of Li et al. (US Patent Application Publication Number 2016/0114534 A1), in view of in view of Giulietti et al (US Patent Application Publication 2017/0136702 A1, filed 11/12/2015), hereafter, referred to as “Giulietti”.

Regarding claim 8, and 19, Buller, and Li together teach a powder removing module that allows to retrieve a desired article from the build are free of unwanted particles in combination with processing unit comprising a controller, and a display. 
But Buller, and Li fail to explicitly teach that the controller generates an alarm when it determines that the end of the vacuum hose is in close proximity to a desired object having predetermined associated metadata.  
However, Giulietti teaches the use of alerting a user (audible and/or visual alarm) when the process determines the need for a user intervention (para. [0027]) in an additive manufacturing quality control system.  


Claims 16-18, and 20 are rejected under 35 U.S.C.103 as being obvious Buller et al. (US Patent Application Publication Number 2015/0367415 A1), in view of Li  et al. (US Patent Application Publication Number 2016/0114534 A1), in view of in view of Nelaturi et al (US Patent Application Publication 2015/0269290 A1), hereafter, referred to as “Nelaturi”.

Regarding claims 16-18, Buller, and Li together teach a powder removing module that allows to retrieve a desired article from the build are free of unwanted particles in combination with processing unit comprising a controller, and a display. 



However, Nelaturi teaches in a three dimensional printing system that the user can select which types of regions (i.e., strongly printable, weakly printable, and unprintable) of the printability map to include within the layered model by way of the client-side design application, or the layered model represents the as-manufactured model can be highlighted. Nelaturi also teaches that the as-manufactured model can optionally be displayed with surfaces thereof that vary from the 3D model highlighted (e.g., in red). Further, in some embodiments, the different types of regions included within the layered model can be uniquely displayed. For example, strongly printable regions can be displayed as green, weakly printable regions can be displayed as orange, and unprintable regions can be displayed as red (para. [0088]), thereby teaching to highlighting the object to represent as specific situation. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Nelaturi, and combine the concept of highlighting a specific feature such as fragile or high delivery requirement, or belonging to a group, or all for the same customer, because that would allow easy identification of a specific part or group for retrieval using the display so that the user can identify, locate and retrieve a specific part or group of parts (KSR Rationale A, MPEP 2143) to yield predictable result using a known method. Since the 

Regarding claim 20, Buller, Li, and Nelaturi together teach a powder removing module that allows to retrieve a desired article from the build are free of unwanted particles in combination with a material processing unit, comprising a controller and display with the capability of highlighting a part or section for specific reason or application. Buller teaches that the unused powder can be suctioned out of the powder bed by one or more vacuum ports built adjacent to the powder bed (para. [0379]) in the powder removing module. Buller also teaches that equipment such as rake, roll, brush, spatula or blades are used in synchronization with the powder removing system (para. [0270]), and the cleanup mechanism can comprise a rotating brush during the removal of the powder material or debris from the surface (para. [0039]). Therefore, it would have been obvious to any ordinary artisan that the controller would be programmed to reduce the speed of the rotating brushes of the vacuum hose when the accelerometer would indicate the end of the vacuum hose is within predetermined distance from an object that is tagged as fragile to make sure not to damage the fragile part with the high speed of the rotating brush.

Responses to Arguments

Applicant’s arguments (see page 7-9), filed on 03/30/2021, with respect to the rejection of independent claim, in light of the amendment, under 101 rejection have been fully 
Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion      
                
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742